Citation Nr: 0719612	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  04-26 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Esq.


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1966 to 
January 1968.

This appeal arises from a February 2004 rating decision by 
the San Juan, Puerto Rico Regional Office (RO) of the 
Department of Veterans' Affairs.  In December 2004, the Board 
denied the issue on appeal.  However, in December 2005, the 
United States Court of Appeals for Veterans Claims vacated 
the Board's decision and remanded the case to the Board for 
consideration of lay statements.  Subsequently, the 
appellant's representative submitted additional medical 
evidence, and in March 2007, the Board remanded the case for 
further development, to include a medical opinion.  The RO 
has completed the requested development, continued the 
denial, and returned the case to the Board.


FINDINGS OF FACT

1.  The veteran died in September 2003, at the age of 58.  
The certificate of death listed the immediate cause of death 
as ischemic cardiomyopathy.  No contributing conditions were 
listed on the certificate.

2.  At the time of the veteran's death, service connection 
was not in effect for any disability.

3.  Diabetes mellitus, Type 2 was present after service, but 
did not cause or aggravate a disease or disability implicated 
in the events leading to the veteran's death.  

4.  The competent medical evidence of record does not link 
the cause of the veteran's death to any injury or disease 
that was related to service, to include exposure to 
herbicides, to the veteran's military service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. §§ 1110, 1112, 
1116, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection for the Cause of the Veteran's Death

A.  Factual Background

The veteran's service records indicate that he served in 
Vietnam for one year.  The veteran's service medical records 
do not show complaints, treatment, or a diagnosis involving 
any heart condition or other significant disease or injury.  
On examination for separation from service, no pertinent 
abnormality was detected.

In July 1990, the Claims Administrator of the Agent Orange 
Veteran Payment Program Fund determined that the veteran was 
totally disabled and that his exposure to herbicide spraying 
had been certified.  The veteran was awarded benefits under 
the program.

The post-service medical evidence includes March 1986 records 
diagnosing adult polycystic kidney disease.  In January 1988, 
the veteran underwent a VA examination which showed 
deteriorating renal function but no cardiovascular 
abnormalities.  By May 1991, the veteran was undergoing 
dialysis.  In July 1991, the veteran was receiving treatment 
at the Midwest Dialysis Center in Milwaukee, Wisconsin.  He 
told a physician that his kidney disease was discovered when 
he came to the hospital in March 1986 with hypertension.  At 
the Dialysis Center, the veteran was diagnosed with autosomal 
dominant adult polycystic kidney disease and hypertensive 
heart disease.

The claim's file contains records from the San Juan VAMC.  
When the veteran began dialysis treatment in June 1991, he 
suffered a collapsed lung.  The records showed the veteran 
had pain on the left side of his chest and shortness of 
breath when a catheter was placed on his right side.  This 
catheter was removed and another catheter was inserted 
several days later.  Although the veteran did not feel chest 
pain at that time, an x-ray indicated that his left lung had 
collapsed, and he was hospitalized for several days.  The 
veteran did not have breathing problems after the operation.

In April 1992, the veteran underwent a kidney transplant.  In 
August 1992, the veteran was examined for post-traumatic 
stress disorder.  The examiner noted that the veteran denied 
any major medical problems except his kidney disease.  
However, the veteran was taking Isoptin, a heart medication.  
The veteran also underwent a general VA medical examination 
at this time.  He reported that since his kidney transplant, 
he had recurring episodes of palpitations or tachycardia, 
leaving him short of breath.

In March 1993, the veteran underwent another VA examination.  
He complained of shortness of breath after walking three or 
four minutes and occasional coughing. The veteran explained 
that his condition began after he suffered a collapsed lung 
when his dialysis treatment was initiated.  The examiner 
reviewed the medical records from the San Juan VAMC in June 
1991.  He also conducted pulmonary function tests which 
showed minimal restrictive disease.  Chest x-rays showed no 
residual lung damage from the collapse.  The examiner 
concluded that there was no pulmonary explanation for the 
veteran's current symptoms, and his shortness of breath might 
be related to his kidney problems.

In October 1994, the veteran sought treatment in a VA medical 
center for palpitations.  He had altered cardiac functioning, 
pain in the center of his chest, and dizziness.  He reported 
a history of heart disease and hypertension.  High blood 
pressure was shown repeatedly in medical records throughout 
the claim's file.

The veteran wrote to the RO in September 1997 stating that he 
had skin sarcomas, muscular pains, kidney pain, nervousness, 
warts, high blood pressure, blood in the urine, cysts in the 
liver, and insomnia.  He attributed all of these conditions 
to exposure to Agent Orange in Vietnam.  In December 1997, 
the veteran was admitted to the VA hospital with 
supraventricular tachycardia.  He was treated with medication 
and discharged.  In January 1998, the veteran had a squamous 
cell cancer lesion removed from the left side of his nose.  
Additional squamous cells were removed from the same area in 
April and August of 1998.  An area of skin showing actinic 
keratosis was removed from the left submandibular area in 
November 1998.  In February 1998, the veteran was again 
hospitalized with palpitations and supraventricular 
tachycardia.

In November 1998, the veteran was examined in a VA hospital 
after having palpitations.  Heart monitoring indicated a 
sixteen second pause in his heart rate with no associated 
symptoms.  In May 1999, the veteran was hospitalized with 
laryngitis/pharyngitis and left lower lobe pneumonia.  An 
examination revealed no cardiovascular problems and regular 
rhythm and rate.  In August 1999, the veteran's heart rate 
showed very rare episodes of premature atrial and ventricle 
contractions and several episodes of sinus tachycardia.  The 
veteran underwent ablation in November 1999.  Since that 
time, he reported dizziness and palpitations with exertion 
and effort (ischemic contraction.)  In June 2000, the veteran 
again had palpitations and dizziness.  He was diagnosed with 
paroxysmal supraventricular tachycardia and high blood 
pressure and status post cardiovascular ablation.

In January 2003, areas of squamous cell cancer were removed 
from the veteran's left arm and chest at the VAMC.  In March 
2003, the veteran's doctor advised him to avoid exposure to 
sunlight and attributed the veteran's multiple carcinomas to 
his years of exposure to the sun while playing baseball as a 
young man.

In August 2003, the veteran was treated for hematuria.  
Medical tests showed no evidence of rejection, vascular 
compromise, or hydronephrosis of the kidneys.  The veteran 
had multiple hepatic and right native kidney renal cysts and 
left native kidney nephrolithiasis.  In April 2003, the 
veteran sought treatment at the VAMC for septic arthritis and 
end stage renal disease.  It appears that the veteran had run 
out of steroids and, as a result, the medication that was 
used to treat his elbow may have temporarily injured his 
kidney (Indomethacin.)  The veteran was treated with steroids 
for acute kidney rejection.  His renal function improved and 
tests showed a mild impairment of renal perfusion to the 
kidney and moderate diminished GFR function.  In June 2003, 
the veteran came to the hospital because his foot had turned 
a bluish color.  He was diagnosed with bilateral 
atherosclerosis disease without significant stenosis.  In 
August 2003, the veteran again underwent surgery to remove a 
squamous cell carcinoma from his cheek.

In September 2003, the veteran was admitted to the University 
of Puerto Rico Hospital.  He was hypotensive with chest 
pains.  An electrocardiogram revealed a left bundle branch 
block.  Although the veteran was treated with medication, his 
heart rate continued to drop, and he lost his pulse.  In 
spite of aggressive resuscitation, the veteran did not regain 
a pulse and was declared dead on September 28, 2003.  The 
final diagnoses were cardiorespiratory arrest, chest pain, 
and hypotension.  The death certificate listed the immediate 
cause of death as ischemic cardiopathy. 

In April 2004, the veteran's spouse testified before a 
Decision Review Officer.  She reported that her husband had 
been treated for a heart condition since 1986.  In addition, 
the appellant explained that her husband suffered from skin 
cancer, a loss of muscle mass, arthritis, damaged discs, 
multiple sclerosis, kidney disease, pancreatitis, a swollen 
prostate, headaches, and throat pain.  She attributed all of 
these conditions to the veteran's military service.  The 
appellant has also submitted lay statements which note how 
her husband's behavior changed upon his return from Vietnam.  
In addition, the appellant's representative asserts that the 
veteran's cause of death, ischemic cardiomyopathy, was caused 
by his exposure to herbicides.  Specifically, she contends 
that the veteran developed diabetes mellitus type II as a 
result of his exposure to herbicides which in turn led to the 
cardiomyopathy.  

In March 2007, the appellant's representative submitted a 
statement from Dr. Baco-Viera, Chief of endocrinology, 
stating that the veteran had diabetes mellitus type II along 
with medical treatise supporting the theory that diabetes 
mellitus can lead to heart diseases such as cardiomyopathy.  
Therefore, in March 2007, the Board remanded the case for a 
medical opinion.

In May 2007, a VA medical opinion was obtained.  Upon 
extensive claim's folder and medical record review, the 
examiner commented that there was evidence of diagnosis of 
diabetes mellitus since February 2003, which the examiner 
noted that he confirmed with Dr. Baco-Viera.  He added that 
the diabetes mellitus predated the veteran's death for only 
about six to seven months and noted that there was evidence 
of hypertension related to polycystic kidney disease since 
1986 which he stated was most likely the etiologic factor 
causing cardiomyopathy.  The examiner explained that 
hypertension is common in most chronic progressive kidney 
diseases.  However, the pathogenesis is somewhat different in 
autosomal dominant polycystic kidney disease (ADPKD).  
Hypertension is a common early finding in ADPKD, occurring in 
50 to 70 percent of cases before any significant reduction in 
glomerular filtration rate within an average age onset of 
thirty years.  However, the tendency to develop hypertension 
and its complications begins even earlier (eg. left 
ventricular hypertrophy).  Upon case discussion with Dr. 
Baco-Viera and with cardiology attending Dr. Martinez, the 
examiner's opinion was that diabetes mellitus was less likely 
than not (less than 50/50 probability) related to or the 
cause of ischemic cardiomyopathy and that ischemic 
cardiomyopathy was less likely than not (less than 50/50 
probability) aggravated by diabetes mellitus.          

B.  Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish 
service connection for the cause of a veteran's death, the 
evidence must show that a disability incurred or aggravated 
in service either caused or contributed substantially or 
materially to cause death.  For a service connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death, but rather 
it must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Certain chronic diseases, such as hypertension, 
arteriosclerosis, renal disease, or cancer which manifest to 
a degree of 10 percent or more within one year from 
separation from active service may be service connected even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a), 
3.309(a).  The factual basis may be established by medical 
evidence, competent lay evidence, or both.  38 C.F.R. § 
3.307(b).  

As previously stated, the appellant also asserts that her 
husband's death may have resulted from Agent Orange exposure 
during his Vietnam service.  Under 38 U.S.C.A. § 1116(a)(2) 
and 38 C.F.R. § 3.309(e), as to veterans who served in 
Vietnam during a certain time period, certain diseases may be 
presumed to have resulted from exposure to certain herbicide 
agents such as Agent Orange.  According to the veteran's 
service records, he served in the Republic of Vietnam during 
the Vietnam Era; therefore, his exposure to toxic herbicides 
is conceded.  See 38 U.S.C.A. §§ 1116, 1154.  The Board notes 
that heart conditions are not included in the list of 
diseases associated with exposure to certain herbicide 
agents.  However, type II diabetes mellitus is listed as a 
disease associated with such exposure.  See 38 C.F.R. § 
3.309(e).  The Secretary of the Department of Veterans 
Affairs has determined that there is no positive association 
between exposure to herbicides and any other disability for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  See 59 Fed. 
Reg. 341-346 (1994); see also 61 Fed. Reg. 57586-57589 
(1996).  

C.  Analysis

The Board has determined that service connection for the 
cause of the veteran's death is not warranted.  At the time 
of the veteran's death, he was not service connected for any 
disability.  The service medical records do not show that he 
developed a heart condition during service, nor were any of 
the other chronic diseases treated after service shown during 
service or for many years thereafter.  There is no competent 
evidence of a nexus between the veteran's service and the 
condition listed on his death certificate, and the death 
certificate does not list any other condition that 
contributed substantially or materially to cause the 
veteran's death.  Furthermore, the May 2007 VA medical 
opinion concluded that the diabetes mellitus was less likely 
than not related to or the cause of ischemic cardiomyopathy 
and that ischemic cardiomyopathy was less likely than not 
aggravated by diabetes mellitus.  Absent evidence to the 
contrary, the Board is not in a position to question this 
opinion.  Colvin v. Derwinski, 1 Vet. App. 171 (1991). 
       
The Board notes that while the veteran was awarded benefits 
under the Agent Orange Veteran Payment Program Fund, the 
criteria for eligibility for that program are only (1) that 
the veteran had military service, (2) that he was exposed to 
Agent Orange, and (3) that the veteran was totally disabled.  
See Winsett v. West, 11 Vet. App. 420 (1998).  A veteran may 
have received benefits under that program without showing his 
disability was due to exposure to Agent Orange.  Id.  
Therefore, the fact that the veteran was awarded benefits 
does not constitute evidence of a nexus between any condition 
and exposure to Agent Orange.

Accordingly, the Board finds that the competent evidence of 
record fails to establish that the veteran's death was due to 
his active military service.  As the preponderance of the 
evidence is against a favorable decision on her claim the 
evidence is not of such approximate balance as to invoke the 
doctrine of resolving reasonable doubt in favor of the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in their possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.   

The appellant was advised of the necessary evidence to 
substantiate her claim; that the RO would assist her in 
obtaining additional information and evidence; of the  
responsibilities on both her part and VA's in developing the 
claim; and of the need to provide any evidence in her 
possession that pertains to the claim.  See Letter from RO to 
the Appellant (Dec. 2003).  As such, VA fulfilled its 
notification duties.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  The failure to 
provide notice of the type of evidence necessary to establish 
a disability rating or effective date for the disability on 
appeal is harmless because the claim is denied, and any 
questions as to the appropriate disability rating or 
effective date are of no consequence.  

Remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (holding that remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to appellants are to be avoided).  
Accordingly, no prejudice to the appellant will result from 
an adjudication of her claim in this decision. 

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, and there is no pertinent evidence 
which is not currently part of the claim's file.  
Additionally, a VA opinion was sought in this appeal.  Hence, 
VA has fulfilled its duty to assist the appellant in the 
development of her claim.   For the reasons set forth above, 
and given the facts of this case, the Board finds that no 
further notification or assistance is necessary, and deciding 
the appeal at this time is not prejudicial to the appellant.


ORDER

Entitlement to service connection for cause of the veteran's 
death is denied.


____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


